I am unable to reach the conclusion stated in the majority opinion. The vendor cut these poles and placed them in the waters of Hoods Canal. There they were inspected by the purchaser before the contract of sale was made.
The defect complained of was that the poles were infected with teredos. This is not, in my opinion, a latent defect as the term is used in the text-books and adjudicated cases. It is rather one of the perils that beset transportation of timber in the waters of Puget Sound. There is no contention that these poles were defective in any other particular. They were fresh cut, were in the water but a short time, and the danger of their becoming infected with teredos was as apparent to the vendee as it was to the vendor.
I think that the rule should be that the purchaser of logs, piles, poles, or other timber products located in salt water, having full opportunity for inspection such as was made in this case, there being no misrepresentation as to the time such timber was placed in the water, assumes the risk of their becoming teredo infected, the danger being apparent.
I therefore dissent. *Page 677